Citation Nr: 0622696	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-24 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a skin disability claimed as due to 
exposure to herbicides.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
depressive reaction.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The RO reported that the veteran served on active duty from 
May 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico

The issues of service connection for PTSD and a skin 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
was denied in a January 1986 Board decision.  

2.  The evidence received since the January 1986 decision is 
new and raises a reasonable possibility of substantiating the 
underlying claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for depressive reaction 
has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002 and Supp. 2005); 38 C.F.R. § 3.156(a) (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally filed a claim for entitlement to 
service connection for depressive reaction in April 1970.  
The claim was granted and the veteran was assigned a 30 
percent disability rating for depressive reaction.  The 
veteran filed a claim for an increase in his disability 
rating in November 1974.  At that time a quality review 
exception was noted by the RO and the veteran's case was 
reviewed.  The director of Compensation and Pension 
determined that that the grant of service connection for 
depressive reaction was clearly and unmistakably erroneous.  
Service connection was subsequently severed by way of 
February 1976 rating decision.  The veteran appealed and his 
case was remanded by the Board in November 1976.  In an 
October 1977 decision the Board determined that a psychiatric 
disorder was clearly and unmistakenly not incurred in or 
aggravated by service and the Board denied restoration of 
service connection for a psychiatric disorder.  

The veteran filed a claim for entitlement to service 
connection for a nervous condition again in August 1982.  The 
RO denied the claim in May 1983.  Notice of the denial and 
appellate rights were provided at that time.  The veteran 
appealed the decision denying service connection.  The Board 
issued a decision in January 1986 in which entitlement to 
service connection for an acquired psychiatric disorder was 
denied.  The denial consequently became final.  See 38 C.F.R. 
§§ 20.302, 20.1100 (2005).  As a result, claims of service 
connection for depressive reaction may now be considered on 
the merits only if new and material evidence has been 
received since the time of the last prior adjudication.  
38 U.S.C.A. § 5108 (West 2002 and Supp. 2005); 38 C.F.R. 
§ 3.156 (2005); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), "new" evidence is evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 1986 
decision consisted of the veteran's service medical records 
(SMRs), VA outpatient treatment reports, and VA examinations 
dated in September 1970 and December 1976.  

The SMRs reveal that the veteran was noted to have a 
sleepwalking disorder in January 1969.  Sonambulism was noted 
and he was referred to the mental hygiene clinic.  The 
veteran's January 1970 separation examination revealed that 
the veteran reported a complaint of nervous trouble.  The 
separation examination was negative for findings or diagnoses 
of any psychiatric disorder. 

The September 1970 VA examination revealed a diagnosis of 
depressive reaction.  

The December 1976 VA examination revealed a diagnosis which 
was negative for any findings of a mental disorder.  The 
veteran was noted to have depressive anxiety features.  

The VA outpatient treatment reports dated from April 1970 to 
July 1981 reveal that the veteran was seen for complaints of 
nervousness in February 1970.  The diagnosis was possible 
anxiety reaction.  The veteran was seen again in May 1970 for 
complaints of nervousness, anxiousness, restlessness, 
nightmares and insomnia.  Medication was prescribed.  In May 
1971 the veteran was noted to have active psychosis.  In 
November 1972 he was noted to have no active psychotic 
symptoms.  Psychological testing obtained in January 1977 did 
not reveal evidence of a thought disorder.  Depressive and 
anxiety features were noted but judgment and contact with 
reality were noted to be adequate.  Between December 1980 and 
July 1981 the veteran was seen for complaints including 
nervousness, anxiousness, and insomnia.  In February 1981 no 
history of psychosis or thinking disorder was noted.  A 
diagnosis of anxiety and depression was noted.  In March 1981 
a dysthymic disorder with anxiety features was assessed.  

The veteran submitted an application to reopen his claim of 
entitlement to service connection for depressive reaction in 
July 2002.  

The RO issued a rating decision in January 2003 at which time 
the RO determined that the evidence received was not new and 
material evidence sufficient to reopen the veteran's claim. 

Evidence received since the January 1986 Board decision 
consists of a medical opinion dated in June 2002 from R. 
Coca-Rivera, M.D., a VA interim summary dated in June 2002, 
and a medical certificate dated in November 2002 from J. 
Polanca, M.D.

Because the evidence received since January 1986 was not 
previously of record, and because it addresses specifically 
the issue before the Board, the Board finds that the newly 
received evidence constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156.  There was an 
indication previously that the veteran had psychiatric 
disabilities following service.  Since the prior denial, the 
veteran has submitted a medical opinion from Dr. Coca-Rivera 
in which she determined that there was a nexus between the 
veteran's current psychiatric disability and military 
service.  Consequently, the Board concludes that this new 
information is so significant that it must be considered to 
fairly decide the claim.  This claim is reopened.  


ORDER

The claim of entitlement to service connection for depressive 
reaction is reopened; to this extent, the appeal is granted.


REMAND

In view of the determination that the veteran's claim as to 
the issue of service connection for depressive reaction is 
reopened, the Board finds that additional development is 
necessary before a decision on the merits of the claim can be 
reached.  Similarly, the Board has determined that this case 
must be remanded for further adjudication on the issues of 
service connection for PTSD and service connection for a skin 
disability.   

The veteran reported treatment at Arecibo Vet Center.  The RO 
attempted to obtain the records from the veteran by way of a 
letter dated in July 2005.  The RO should again attempt to 
obtain these records.  

Dr. Coca-Rivera provided an opinion in which she linked the 
veteran's psychiatric disability to his period of service.  
In order to properly assess the veteran's claim, a VA 
psychiatric examination should be accomplished.  

Turning to the claim for service connection for PTSD, service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition, a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2005); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The decision in Cohen also established that the 
adequacy of a stressor to warrant a diagnosis of PTSD is a 
medical determination, not a factual determination to be made 
by adjudicators.  See Cohen, 10 Vet. App. at 142.

The veteran essentially claims that he has PTSD due to the 
events he experienced in conjunction with his duties as a 
medic serving at the 67th Evac Hospital in Vietnam.  The 
report of a VA examination dated in September 1970 indicates 
that the veteran reported that the hospital was subjected to 
mortar attacks and other explosions, and Dr. Coca-Rivera also 
provided an opinion that the veteran's psychiatric condition 
was part of a post-traumatic stress disorder as a consequence 
of exposure to traumatic conditions of other soldiers.  The 
veteran has submitted a statement from VA dated in June 2002 
in which he received a principle diagnosis of chronic PTSD.  

In order to properly assess the veteran's claim a VA 
psychiatric examination is necessary, and prior to that, a 
summary of the veteran's alleged stressors should be 
forwarded to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for possible verification. 

Further, a review of the claims file reveals that it does not 
appear that the veteran has been sent the necessary notice, 
in compliance with 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b), that relates directly to his claim for service 
connection for PTSD.  The Board notes that the RO sent the 
veteran a letter in October 2002 and generally advised him of 
the evidence/information required to substantiate claims for 
entitlement to service connection.  However, the veteran has 
not been specifically informed of the type of information or 
evidence necessary to substantiate a claim of service 
connection for PTSD, which differs from the usual service 
connection claim, as well as which evidence VA would seek to 
provide and which information or evidence the veteran was to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board will remand the veteran's claim to 
ensure compliance with the enhanced duty-to-notify and duty-
to-assist provisions of the VCAA.

Lastly, regarding the claim for service connection for a skin 
disability, Dr. Coca-Rivera opined that the veteran has a 
skin condition most probably related to the veteran's 
exposure to Agent Orange.  She described the condition as a 
large, itchy spot on the veteran's back which has not 
improved despite medical therapy.  Dr. Coca-Rivera did not 
provide a diagnosis for any skin disability.  In order to 
properly assess his claim, the veteran should be afforded a 
VA dermatology examination.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC must review the claims file 
and ensure that all notification actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp. 2005) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2005).  The 
veteran should be specifically told of 
the information or evidence he should 
submit and of the information or evidence 
that VA will obtain with respect to his 
claim of service connection for PTSD.  
Specifically, the veteran should be told 
to submit detailed information regarding 
his claimed in-service stressor(s), 
including the dates, times, and locations 
of the claimed stressors, and the parties 
involved.  38 U.S.C.A. § 5103(a) (West 
2002 and Supp. 2005).  Among other 
things, the veteran should be told to 
submit any pertinent evidence in his 
possession, to include any information 
(his own statement, for example) 
regarding his alleged stressors.

2.  With any necessary authorization from 
the veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified by 
the veteran that have not been secured 
previously, including medical records 
from Arecibo Vet Center.  

3.  The AMC should take the appropriate 
steps - to include through contact with 
the National Personnel Records Center 
(NPRC) - to obtain the veteran's 
personnel file (or "201 file") and 
associate it with the claims folder.

4. Thereafter, the AMC should review the 
file and prepare a summary of all of the 
veteran's claimed stressors.  This 
summary, and all associated documents, 
should be sent to the JSRRC.  JSRRC 
should be requested to provide any 
information that might corroborate the 
veteran's alleged stressors.

5.  After completion of the above action, 
the veteran should be afforded a VA 
psychiatric examination.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed, but should 
specifically include psychological 
testing, including tests to determine 
whether the veteran in fact has PTSD 
and/or any other psychiatric disabilities 
to include depressive reaction.  (The 
examiner is advised that the veteran 
received a diagnosis of PTSD in June 2002 
and various other psychiatric 
disabilities over the years since service 
including anxiety and depression.)  The 
psychiatric examiner should consider Dr. 
Coca-Rivera's opinion that the veteran's 
mental condition is part of a post-
traumatic stress disorder.  The examiner 
should also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and any in-service 
stressors reported by the veteran.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.

6.  The veteran should be afforded a VA 
dermatology examination to assess whether 
he has a skin disability and whether it 
is attributable to his military service.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished and 
any such results must be included in the 
examination report.  The examiner should 
take a detailed history of the veteran's 
claimed exposure to herbicides or other 
in-service events to which a skin 
disability might be attributable.  The 
examiner is requested to provide an 
opinion as to the medical probabilities 
that the veteran currently suffers from a 
skin disability that is traceable his 
military service.  

7.  After undertaking any other 
development deemed appropriate, the AMC 
should re-adjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


